Citation Nr: 1129654	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-41 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for disabilities claimed to have resulted from surgery conducted at the Decatur VA Medical Center (VAMC) in June 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before a Decision Review Officer in March 2005.  The Veteran also had a Board hearing at the RO in Atlanta, Georgia in August 2009.  These transcripts have been associated with the file.

The case was brought before the Board in June 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing.  The case was again before the Board in December 2009 and it was remanded to allow the AOJ to further assist the Veteran in the development of her claim, to include sending her updated notice on substantiating her claim and affording her a new VA examination.  The Veteran was provided updated notice in December 2009 on how to substantiate her claim and in December 2010 she was notified she would be scheduled for a VA examination.  

The Veteran submitted a statement in January 2011 indicating she would not appear for a VA examination and the AOJ should use the evidence on file.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the AOJ gave the Veteran updated notice and attempted to schedule her for a VA examination, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that in a January 2011 statement the Veteran raised the issue of an earlier effective date for her service-connected DeQuervain's disease of the left wrist.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.


FINDING OF FACT

There is no competent evidence to show that the Veteran suffers from additional disabilities caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it conducted the June 1997 breast reduction surgery or that her claimed additional disabilities were due to an event not reasonably foreseeable when conducting the June 1997 breast reduction surgery.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from surgery conducted at the Decatur VAMC in June 1997 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June 2001, August 2006, and December 2009.  The June 2001 letter advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The August 2006 and December 2009 letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the July 2002 rating decision, the Board finds that providing her with adequate notice in the August 2006 letter followed by a readjudication of the claim in the June and December 2009 Board decisions, and May 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As noted above, the Veteran was notified in December 2010 that she would be scheduled for a VA examination on her claim of entitlement to compensation under 38 U.S.C.A. § 1151.  However, in her January 2011 statement she indicated she would not appear for a VA examination and that the 2001 VA examination should be used to determine her claim.

Because of the appellant's actions that frustrate further development of this claim, the Board must adjudicate the claim on the evidence that is of record.  As in this case, when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, in an original claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  In these circumstances, there is no additional duty to assist the Veteran in scheduling another examination or obtaining a medical opinion.  Id.
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran's contends that she suffers from various disabilities that are attributable to the June 1997 breast reduction surgery performed at the Decatur VAMC.  The Veteran contends that she suffers from scarring, nerve damage, loss of use of her legs, a cervical spine disability, and the residuals of improper drug administration.  See January 2001 claim.  Therefore, she believes that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151.

Because the Veteran's claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of that statute and its implementing regulations are applicable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

With regard to consent, the Board notes that a record from 12 days before the Veteran's surgery, in June 1997, indicated that the upcoming surgery was discussed with the Veteran.  The Veteran was informed she was due to have surgery for shoulder and neck pain resulting from large breasts.  The alternative listed was to not undergo surgery for this condition.  The risks of the surgery were discussed, including wound healing problems, scars, paralysis or partial paralysis, loss or loss of function of any limb or organ, allergic reaction or infection, and death.  The Veteran signed an informed consent that day.  As such, there is no evidence that the Veteran did not have informed consent prior to having the breast reduction surgery.

The Board will next turn to whether the Veteran has an additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA under 38 U.S.C.A. § 1151.

Effective June 16, 1997 the Veteran was awarded a 10 percent evaluation for scarring and nerve damage of each of her breasts and a 50 percent evaluation for the bilateral mammoplasties, both associated with her service-connected rheumatoid arthritis of the cervical spine and shoulders.  The Board will concede that as a result of the Veteran's June 1997 surgery she experienced additional disabilities, for which she is already service-connected.  However, even with the presence of additional disabilities, without a finding of negligence or an event that was not reasonably foreseeable, the Veteran cannot prevail on her 38 U.S.C.A. § 1151 claim.  

The June 1997 pre-surgery VA treatment record indicated the Veteran was choosing to have a breast reduction because she had suffered from bilateral hypermastia and back pain for a long time.  She reported the size of her breasts interfered with her ability to exercise, to find clothing, and to generally live her life.  

The Board has reviewed the June 1997 VA surgery records.  It was noted that there were no complications during the procedure and the Veteran tolerated the surgery well.  Post-surgery records from the day after the breast reduction surgery indicated that the Veteran complained of pain which was relieved by medication.  Two days after the surgery, the Veteran was complaining of numbness in her bilateral feet.  The Veteran contends that she had compression stockings which were inflated during her entire surgery and resulted in loss of function in her feet.  See e.g., June 20, 1997 VA treatment record.

The Veteran's discharge notice from June 23, 1997 indicated that she was still suffering from numbness in her legs.  The notice also reported that she appeared to be healing very satisfactorily and there were no signs of infection.

A July 1997 post-surgery note indicated the Veteran had a small hematoma, but there were no complaints of numbness in her lower extremities.  The Board notes in an October 1997 surgery follow up the Veteran did not report any numbness of the limbs; she only reported scarring and the feeling of pulling on her diaphragm.

An October 1998 VA treatment record indicated that pre-surgery the Veteran had been informed a breast reduction surgery "might" reduce her neck and shoulder pain that was related to fibromyalgia.  The record also indicated the Veteran had incurred some infections post-surgery, but that they had been brought under control and her incisions had healed.  Her only complaint at that time was pain and numbness.

The Board has reviewed the June 2001 VA examination.  The Veteran reported at this examination that she was diagnosed with fibromyalgia and pushed to have the breast reduction surgery in June 1997.  She told the June 2001 examiner that she underwent the breast reduction surgery because it was supposed to help with back pain, however it did not help and her pain worsened.  She also reported pain and nerve damage in her breasts, secondary to the reduction surgery.  

The examiner noted the Veteran had scars beneath each breast and a smaller scar on the left side of her neck.  The examiner diagnosed her with status post bilateral breast reduction with residual scars and pain.  The examiner did not note any carelessness, negligence, lack of proper skill, error in judgment, or similar instance in fault which would have caused the scars to occur.  The examiner also did not opine that they Veteran's post-surgery scars were an unforeseeable result.  The examiner also diagnosed her with rheumatoid arthritis and indicated it better described her symptoms than a diagnosis of fibromyalgia.

The Veteran testified at the March 2005 RO hearing that she experienced pain after her 1997 breast reduction surgery and that she was unable to wear a bra due to the pain and pressure.  She also testified that she suffered from rheumatoid arthritis and not fibromyalgia, as had previously been diagnosed.

At the August 2009 Board hearing the Veteran testified that she had a diagnosis in 1993 of rheumatoid arthritis and had been being treated for it every six weeks.  She further testified that the VA should have diagnosed her with rheumatoid arthritis and not fibromyalgia.

With regard to numbness and loss of use of legs, the Board notes the Veteran contends she was given pressure stockings while she was in surgery which should have been removed.  See e.g., June 20, 1997 VA treatment record.  She indicated that once the stockings were removed post-surgery she experienced numbness in her bilateral feet.  The Veteran was also given a neurology consultation after she complained of numbness in her legs, while she was still hospitalized in June 1997.  The examiner noted some sensory deficit in her feet which was improving.  The diagnosis was mild neuropathy or conversion disorder and the examiner did not indicate that there was a problem with compression stockings, or any other incident of surgery, which caused the condition.  The examiner did not note any carelessness, negligence, lack of proper skill, error in judgment, or similar instance in fault which would have caused this numbness to occur.  

A June 20, 1997 VA treatment record noted the Veteran was given a cane to help ambulate, 4 days after surgery.  The Veteran again reported that the numbness in her legs began after the pressure stockings were removed.  The examiner found normal range of motion for the bilateral legs.  The examiner also did not note any carelessness, negligence, lack of proper skill, error in judgment, or similar instance in fault which would have caused this numbness to occur.  

The Board further notes that the Veteran is already receiving special monthly compensation for loss of use of both feet due to her service-connected rheumatoid arthritis.  See December 2001 rating decision.  Although the Veteran claims in an August 2009 statement that she is getting special monthly compensation for loss of use of both legs, and she wants separate compensation for loss of use of both feet, the Board notes she is already receiving compensation for "loss of use of the bilateral extremities," which includes feet.

The Veteran has indicated that she has been diagnosed with osteophytes of the cervical spine in a December 1999 private treatment record and this was a result of the June 1997 breast reduction surgery.  However, the Board finds there is no competent evidence of record linking this disability to the June 1997 breast reduction surgery.  

The Veteran also contends that she was given morphine and penicillin, to which she is allergic, and it caused wounds that became infected and left scarring on her upper torso.  The Board notes that June 16, 1997 post-surgery record showed one dose of morphine given at 6:45 pm.  The next note in the record is to discontinue the morphine dosage at 6:50 pm.  There is nothing in the follow up treatment records that indicates the Veteran had an adverse reaction to the dosage.  There is no evidence in the post-surgery treatment records that the Veteran had any infections following the breast reduction, while she was hospitalized for one week.  To the contrary, the Veteran's discharge note from June 1997 indicated that she was healing well and had suffered no infection following her surgery.  Moreover, although an October 1998 VA treatment record indicated she had suffered some infection post-surgery, there is no report of infected wounds that left scarring on her upper torso.  

The Veteran is also service-connected for scars of each breast, which were identified during the June 2001 VA examination.  There was no evidence at that examination, or any further examination, that she suffered from other scarring on her upper torso due to infected wounds following her June 1997 surgery.

The Veteran also claimed she is now more susceptible to adverse reactions when exposed to morphine or penicillin.  As noted above, there is no evidence of a current diagnosis for the Veteran as she did not attend the most recent VA examination.  There is also no competent evidence of record that the Veteran previously suffered, or currently suffers, from a complication due to the administration of morphine.  As such, the Board finds that there was no additional disability caused by administration of morphine or penicillin.  

In determining foreseeability, the Board notes that the Veteran's informed consent for the risks of the surgery included wound healing problems, scars, paralysis or partial paralysis, loss or loss of function of any limb or organ, allergic reaction or infection, and death.  See June 1997 Informed Consent Notice.  There is no competent evidence to indicate that the Veteran's claimed additional disabilities were unexpected from her breast reduction surgery.  

The Board acknowledges the Veteran's September 2006 statement that the VA failed to timely diagnose and treat her rheumatoid arthritis.  However, the claim on appeal relates to additional disabilities caused as a result of the June 1997 breast reduction surgery.  The claim is not for failure to timely diagnose and properly treat rheumatoid arthritis under 38 C.F.R. § 3.655(c)(2).

The Veteran has also stated that the VA recruited women veterans to undergo breast reduction surgeries to increase the number of plastic surgeries they are able to complete each year.  See September 2006 statement.  However, the Board notes there is no competent evidence to support this claim and the Veteran chose to undergo this surgery in part because her large breasts were interfering with her ability to exercise, to find clothing, and to generally live her life.  See June 1997 pre-surgery record.  

Again, there is no medical evidence in the record that contains current diagnoses.  Pursuant to the December 2009 Board remand, the Veteran was scheduled for a VA examination during which the examiner would provide an opinion regarding whether the Veteran suffered from nerve damage to the lower extremities, a cervical spine disability, upper torso scars, or residuals of morphine and penicillin administration and, if so, an opinion on whether there was VA fault in the development of these disabilities due to the June 1997 breast reduction surgery.  The Veteran indicated in January 2011 that she would not appear for a VA examination.  As such, the Board has determined this is an original compensation claim and has based its opinion on the evidence of record.  38 C.F.R. § 3.655.
The Board acknowledges that the Veteran believes her current disabilities warrant compensation under 38 U.S.C.A. § 1151.  Unfortunately, as a layperson, she is not competent to provide evidence regarding the causation of a particular disability, nor is she competent to make statements regarding the medically appropriate standard of care.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board finds the Veteran's statements as to the existence of an additional disability caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable to be unpersuasive.

The record is devoid of any competent clinical evidence reflecting that any additional disability was proximately caused by the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record is against the claim.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for disabilities claimed to have resulted from surgery conducted at the Decatur VAMC in June 1997 is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


